Citation Nr: 0026641	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active air service from June 1957 to February 
1961, and active military service from May 1961 to May 1964, 
and from November 1966 to November 1972.  This matter comes 
to the Board of Veterans' Appeals (Board) from Department of 
Veterans Affairs (VA) Montgomery Regional Office (RO) rating 
decisions which in June 1998 denied a rating in excess of 50 
percent for the service-connected PTSD, and in August 1998 
denied a TDIU.

In his October 1998 substantive appeal, the veteran requested 
a Travel Board hearing.  A Travel Board hearing was scheduled 
in July 2000, and notice thereof was mailed to his address of 
record on June 8, 2000; nevertheless, he failed to appear for 
same.  Thus, the case will be processed as though his Travel 
Board hearing request was withdrawn.  38 C.F.R. § 20.704(d) 
(1999).


REMAND

The veteran's claims are well grounded, as they are plausible 
and capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This is based on his assertion that the 
impairment associated with his service-connected PTSD 
increased in severity and rendered him unemployable.  
Proscelle v. Derwinski , 1 Vet. App. 629 (1992).  If a claim 
is well grounded, VA has a duty to assist in developing facts 
pertinent to the claim to include a thorough contemporaneous 
VA examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Most recently, a VA psychiatric examination was performed in 
February 1999; the examination report indicates that the 
veteran's claims file was not available for the examiner's 
review in conjunction with the examination.  On examination, 
the veteran stated that he was unable to work because of his 
PTSD and the "pressure" associated therewith, but the 
examiner does not appear to have rendered a medical opinion 
relative to that contention.  A review of the examination 
report also indicates that, in response to the question 
regarding the severity of the pertinent symptoms, the veteran 
indicated that he "[did not] know how to answer [the 
examiner's] question, whether [his] symptoms [were] still 
there, decreased or increased."  

In view of the foregoing, the Board is of the opinion that 
another thorough VA psychiatric examination should be 
conducted to assess the severity of the veteran's PTSD, 
expressed in terms of the pertinent rating criteria, see 
Massey v. Brown, 7 Vet. App. 204 (1994), and the examination 
must be performed in conjunction with the examiner's review 
of the entire claims file.  

Finally, the evidence indicates that the veteran may be in 
receipt of benefits from the Social Security Administration 
(SSA).  In April 2000, the RO attempted to associate with the 
record evidence from the SSA, but a June 2000 letter from the 
SSA indicates that the veteran's file was in transit between 
SSA offices and would be unavailable for about 6 months.  As 
other considerations mandate a remand of this case, the RO 
should make another attempt to associate with the record all 
available evidence from the SSA.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran names, addresses and approximate 
dates of treatment of medical care 
providers who may have treated him for 
his service-connected disabilities since 
December 1997.  After any necessary 
authorization is obtained, copies of all 
relevant VA or private reports of 
treatment (not already of record) should 
be secured and added to the claims file.

2.  The RO should again contact SSA and 
attempt to secure for the claims folder 
copies of records pertinent to the 
veteran's claim for SSA disability 
benefits, the medical records relied on 
concerning that claim, as well as any 
final determination regarding such 
disability benefits.  38 U.S.C.A. § 5106 
(West 1991).

3.  The veteran should be afforded 
another VA psychiatric examination to 
determine the nature and severity of his 
service-connected PTSD.  The examination 
report should include a description of 
the veteran's symptoms, clinical 
findings, and associated functional 
impairment.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination.  The examiner should 
identify the severity of the functional 
impairment associated with the veteran's 
service-connected PTSD, particularly as 
it affects his social and industrial 
adaptability.  See Massey, 7 Vet. 
App. at 207.  The examiner should assign 
a GAF score and explain the meaning of 
the numerical score assigned, in 
compliance with Thurber v. Brown, 5 Vet. 
App. 119 (1993).  The examiner should 
also comment on how the veteran's PTSD 
affects his employability.  

4.  After assigning the appropriate 
disability rating for the veteran's 
service-connected PTSD, the RO should 
again review the claim for TDIU, 
including consideration of 38 C.F.R. 
§ 3.321(b)(1) (1999).

5.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


